ICJ_103_Diallo_GIN_COD_2011-09-20_ORD_01_NA_00_FR.txt.                        COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                          AFFAIRE
                     AHMADOU SADIO DIALLO
                   (RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
                        DÉMOCRATIQUE DU CONGO)


                    ORDONNANCE DU 20 SEPTEMBRE 2011




                              2011
                       INTERNATIONAL COURT OF JUSTICE


                        Reports of judgments,
                     ADVISORY OPINIONS AND ORDERS


                       CASE CONCERNING
                     AHMADOU SADIO DIALLO
                   (REPUBLIC OF GUINEA v. DEMOCRATIC
                        REPUBLIC OF THE CONGO)


                       ORDER OF 20 SEPTEMBER 2011




4 CIJ1024.indb 1                                         17/06/13 08:49

                                          Mode officiel de citation :
                          Ahmadou Sadio Diallo (République de Guinée c. République
                          démocratique du Congo), ordonnance du 20 septembre 2011,
                                          C.I.J. Recueil 2011, p. 635




                                              Official citation :
                       Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic
                                of the Congo), Order of 20 September 2011,
                                        I.C.J. Reports 2011, p. 635




                                                                              1024
                                                               No de vente:
                   ISSN 0074-4441                              Sales number
                   ISBN 978-92-1-071135-7




4 CIJ1024.indb 2                                                                         17/06/13 08:49

                                                20 SEPTEMBRE 2011

                                                 ORDONNANCE




                         AHMADOU SADIO DIALLO
                   (RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
                        DÉMOCRATIQUE DU CONGO)




                         AHMADOU SADIO DIALLO
                   (REPUBLIC OF GUINEA v. DEMOCRATIC
                        REPUBLIC OF THE CONGO)




                                               20 SEPTEMBER 2011

                                                    ORDER




4 CIJ1024.indb 3                                                    17/06/13 08:49

                    635 	                                    ﻿




                                   COUR INTERNATIONALE DE JUSTICE

          2011                                     ANNÉE 2011
     20 septembre
     Rôle général
         no 103                                  20 septembre 2011


                                         AFFAIRE
                                    AHMADOU SADIO DIALLO
                                 (RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
                                      DÉMOCRATIQUE DU CONGO)




                                                 ORDONNANCE


                    Présents : M. Owada, président ; M. Tomka, vice-président ; MM. Koroma,
                                Al-Khasawneh, Abraham, Keith, Sepúlveda-Amor, Bennouna,
                                Skotnikov, Cançado Trindade, Yusuf, Greenwood, Mmes Xue,
                                Donoghue, juges ; M. Couvreur, greffier.


                        La Cour internationale de Justice,
                        Ainsi composée,
                        Après délibéré en chambre du conseil,
                        Vu l’article 48 du Statut de la Cour et l’article 44 de son Règlement,

                       Vu l’arrêt rendu par la Cour le 30 novembre 2010, par lequel la Cour a
                    dit, notamment, que la République démocratique du Congo a l’obligation
                    de fournir une réparation appropriée, sous la forme d’une indemnisation,
                    à la République de Guinée pour les conséquences préjudiciables résultant
                    des violations d’obligations internationales commises par la République
                    démocratique du Congo,
                       Vu la décision de la Cour, énoncée dans ledit arrêt, de régler la ques-
                    tion de l’indemnisation au cas où les Parties ne pourraient se mettre d’ac-
                    cord à ce sujet dans les six mois à compter du prononcé de l’arrêt et de
                    réserver à cet effet la suite de la procédure ;

                    4




4 CIJ1024.indb 4                                                                                  17/06/13 08:49

                   636 	        ahmadou sadio diallo (ordonnance 20 IX 11)

                      Considérant que le délai fixé par la Cour dans le dispositif de son arrêt
                   est arrivé à échéance le 30 mai 2011 ;
                      Considérant que la Cour a décidé dans ledit arrêt que, étant suffisam-
                   ment informée des faits de l’espèce, un seul échange de pièces de procé-
                   dure écrite lui serait suffisant pour fixer le montant de l’indemnité due à
                   la République de Guinée ;
                      Considérant que, au cours d’une réunion que le président de la Cour a
                   tenue avec les représentants des Parties le 14 septembre 2011, l’agent de la
                   République de Guinée a indiqué que son gouvernement, compte tenu du
                   temps déjà écoulé depuis le prononcé de l’arrêt, était prêt à déposer son
                   mémoire sur la question de l’indemnisation dans un délai d’un mois ; et
                   que le coagent de la République démocratique du Congo, faisant état du
                   caractère complexe des recherches à mener pour répondre aux prétentions
                   de la Guinée sur la question, a sollicité un délai de quatre mois pour le
                   dépôt du contre-mémoire de son gouvernement ;
                      Compte tenu des vues des Parties,
                     Fixe comme suit les dates d’expiration des délais pour le dépôt de pièces
                   de procédure écrite portant sur la seule question de l’indemnisation due
                   en l’espèce au titre des paragraphes 163 et 165, point 7, de son arrêt du
                   30 novembre 2010 :
                     Pour le mémoire de la République de Guinée, le 6 décembre 2011 ;
                     Pour le contre-mémoire de la République démocratique du Congo, le
                   21 février 2012.

                      Fait en français et en anglais, le texte français faisant foi, au Palais de
                   la Paix, à La Haye, le vingt septembre deux mille onze, en trois exem-
                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement au Gouvernement de la République de
                   Guinée et au Gouvernement de la République démocratique du Congo.


                                                                          Le président,
                                                                 (Signé) Hisashi Owada.
                                                                            Le greffier,
                                                               (Signé) Philippe Couvreur.


                       M. le juge Cançado Trindade joint une déclaration à l’ordonnance.


                                                                           (Paraphé) H.O.
                                                                           (Paraphé) Ph.C.


                   5




4 CIJ1024.indb 6                                                                                    17/06/13 08:49

